Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 31, 2020

The Court of Appeals hereby passes the following order:

A20A1397. PATRICK KOROMA v. KATTI LANHAM et al.

      Patrick Koroma, the plaintiff in the underlying action, filed both an application
for discretionary appeal and a direct appeal from the trial court’s order denying his
motion for default judgment and motion to strike the defendants’ special appearance
answer and responses to Koroma’s discovery requests. However, the order that
Koroma seeks to appeal is non-final, which leaves the case pending before the trial
court. See Ware v. Handy Storage, 222 Ga. App. 339, 339 (474 SE2d 240) (1996)
(the denial of a motion for default judgment is an interlocutory ruling which is not
directly appealable). This Court, therefore, dismissed Koroma’s application for
discretionary appeal, noting that Koroma was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to obtain appellate review. See Koroma v. Lanham, Application No. A20D0287
(dismissed Feb. 14, 2020). See also OCGA § 5-6-34 (b). For the same reason, we lack
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); Ware, 222 Ga. App. at 339.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/31/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.